Title: From Thomas Jefferson to James Monroe, 21 March 1796
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Monticello Mar. 21. 96.
                    
                    I wrote you on the 2d. inst. and now take the liberty of troubling you in order to have the inclosed letter to Mr. Gautier safely handed to him. I will thank you for information that it gets safely to hand, as it is of considerable importance to him, to the US. to the state of Virginia, and to myself, by conveying to him the final arrangement of the accounts of Grand & Co. with all those parties.
                    Mr. Jones happened fortunately to come into our neighborhood a few days after the date of my last, and ordered the proper ground to be  inclosed and reserved for trees for you. My gardener is this day gone to plant such as we had, which will serve for a beginning. We shall engraft more for you this spring and plant them the next.
                    The British treaty has been formally at length laid before Congress. All America is atip-toe to see what the H. of Representatives will decide on it. We concieve the constitutional doctrine to be that tho’ the P. and Senate have the general power of making treaties yet wherever they include in a treaty matters confided by the constitution to the three branches of legislature, an act of legislation will be requisite to confirm these articles, and that the H. of Repr. as one branch of the legislature are perfectly free to pass the act or to refuse it, governing themselves by their own judgment whether it is for the good of their constituents to let the treaty go into effect or not. On the precedent now to be set will depend the future construction of our constitution, and whether the powers of legislature shall be transferred from the P. Senate and H. of R. to the P. Senate and Piamingo or any other Indian, Algerine or other chief. It is fortunate that the first decision is to be in a case so palpably atrocious as to have been predetermined by all America.—The appointment of Elsworth C.J. and Chace one of the judges is doubtless communicated to you. My friendly respects to Mrs. Monroe. Adieu affectionately
                    
                        Th: Jefferson
                    
                